Mr. Justice Greer
delivered the opinion of the Court.
The plaintiff in error was convicted of the violation of the law against the sale of intoxicating liquors within four miles of a schoolhouse and has appealed in error to this court.
Plaintiff in error was the captain and part owner ■of a steamboat plying in the Mississippi river. The sale of liquor occurred on the boat in the river at a point west of the center of the main channel. The *159river here runs between Shelby county, Tenn., and Crittenden county, Ark.
The State relies on chapter 123 of the Acts of 1915, as follows:
“An act to extend the criminal jurisdiction of the State of Tennessee to the west bank of the Mississippi river.
“Section 1. Be it enacted by the general assembly of the State of Tennessee that the criminal jurisdiction of the State of Tennessee be, and is, hereby extended as follows:
“Beginning at a point where the north boundary line of Tennessee intersects the east bank of the Mississippi river and extending west along a line in extension of, and parallel to the said north boundary of Tennessee to the west bank of said Mississippi river, in the State of Missouri; thence south along said bank, passing the line dividing the States of Missouri and Arkansas, and following the meanders of said river bank to a point on the west bank of said river where a line drawn east and parallel to the south boundary of Tennessee would intersect the west bank of said Mississippi river; thence east along said line to a point where the south boundary line of Tennessee intersects the east bank of the Mississippi' river.
“Sec. 2.. Be it furthep. enacted, that the State of Tennessee and her sister States, Arkansas and Missouri, have' concurrent criminal jurisdiction over the parts of said territory lying opposite them and be*160tween the lines extending parallel to their north and sonth boundaries.
“Sec. 3. Be it further enacted, that this act take effect as to the said States of Arkansas and Missouri, or either of them when said States, or either of them, pass a similar act governing the territory described in this act, opposite them and between their north and south boundaries. Said act to take effect from and after its passage as to all that part of said territory described in this act which is included within said boundaries east of the States of Arkansas and Missouri, the public welfare requiring it.
“Passed May 13, 1915.”
It is urged on behalf of plaintiff in error that this act violates section 17 of article 2 of the Constitution of Tennessee, in that its body is broader than its caption. The point of this criticism is that section 2 and section 3 of the act confer upon Arkansas and Missouri concurrent jurisdiction of offenses committed on the waters of the Mississippi • between those States, and this is a cession or yielding of criminal jurisdiction, whereas the caption of the act indicates that its purpose is merely to extend the criminal jurisdiction of this State.
This objection cannot be sustained. The jurisdiction of the commonwealth of Tennessee cannot be extended by mere fiat. The boundaries of a State may be expanded ordinarily by conquest or by consent of a border state. A bare declaration of a sovereign to the effect that its jurisdiction is extended is futile, *161for the authority of the declaration is necessarily circumscribed by the territorial limits of that sovereignty. In order for such a declaration to be effective, means must ho provided to accomplish its purpose.
We think that section 2 and section 3 of the act under consideration simply indicate the means by which the subject expressed in the title of the act is to be carried out, that is, by convention with the State of Arkansas and Missouri. When those States yield.to Tennessee jurisdiction of the Mississippi river to its west bank, Tennessee yields to them jurisdiction to the east bank of the river. The jurisdiction of Tennessee is to be extended by concession that the jurisdiction of Arkansas and Missouri shall be extended.
Such being our view of section 2 and section 3 of this act, it follows that these sections are within the title of the act. It is settled by many decisions -of this court that a general subject expressed in the title justifies provisions in the body of an act as to the manner, means, and instrumentalities whereby said act is to be enforced, administered, or accomplished. Rhinehart v. State, 121 Tenn., 420, 117 S. W., 508, 17 Ann. Cas., 254; Railroad v. Byrne, 119 Tenn., 299, 104 S. W., 460; State ex rel. v. Persica, 130 Tenn., 55, 168 S. W., 1056; State v. Yardley, 95 Tenn., 553, 32 S. W., 481, 34 L. R. A., 656, and other cases collected in Mr. Shannon’s Annotations to the Constitution of Tennessee (Shannon’s Annotated Constitution [1916] p. 225).
*162It will be observed that chapter 123 of the Acts of 1915, by its terms, becomes effective whenever the States of Arkansas and Missouri pass similar acts. On the trial below the prosecuting attorney read an act of the Arkansas legislature passed in 1909 (Acts 1909, p. 888) similar in its provisions to our act of 1915. This act of the Arkansas legislature was not, however, proved as foreign laws are required to be when relied on in our trial courts, and objection was accordingly made to the introduction of said act. This objection was overruled by the trial judge, and the plaintiff in error assigns this ruling for error in this court.
We think the trial judge ruled correctly. The act of the legislature was not introduced as a statute law of another State, the provisions of which it was sought to have our courts enforce. Such laws do have to be authenticated when relied on by parties litigant in the lower courts.
The Arkansas act in question was part of a compact between the State of Arkansas and the State of Tennessee, and as such the trial court was entitled to judicially notice it.
By resolution of the Congress of the United States, February 4, 1909 (U. S. Statutes, vol. 35, p. 1163), it was declared:
“That the consent of the Congress ... is hereby given to the State of Tennessee and Arkansas to enter into such agreement or compact as they may deem . . . necessary ... to fix the *163boundary line between said States, . . . and also to adjudge and settle the jurisdiction to be exercised by said States, respectively, over offenses arising out of the violation of the laws of said States upon the waters of the Mississippi river.”
Section 10 of article 1 of the Constitution of the United States provides that:
“No State shall without the consent of the Congress,' . . . enter into any agreement or contract with another State.”
After the resolution quoted was passed by Congress, the State of Arkansas, through its legislature, passed the act recognizing concurrent jurisdiction in Arkansas and Tennessee over the whole of the waters of the Mississippi between the two States. In 1915 the legislature of Tennessee passed a similar act, to wit, chapter 123 of the Acts of 1915.
Upon the passage of the later act the compact between the two States became binding. The compact consisted of the two acts. The two comprise the whole of the agreement.
We suppose there is no doubt but that it is the duty of the courts of every State to take judicial notice of the treaties between that State and all other States. The Tennessee act and the Arkansas act constitute a compact or treaty between the two States, and the courts of each State must judicially notice this treaty and recognize its provisions.
Article six of the Constitution of the United States provides that:
*164“All treaties made, or which shall be made, under authority of the United States shall be the supreme law of the land, and the judges in every State shall be bound thereby, anything in the Constitution or laws of any State to the contrary notwithstanding.”
This constitutional provision requires courts of every State to give effect to all treaties of the federal government. As to the treaties of our own government of the State of Tennessee, our courts are bound to give them effect without añy constitutional mandate of our own. The treaties of a State are binding-on its judicial officers as well as on its executive officers. United States v. The Peggy, 1 Cranch, 103, 2 L. Ed., 49. The judiciary enforces the provisions of treaties just as they do the statute laws.
Since the decision in United States v. The Peggy, supra, all the courts in the United States have taken judicial notice of treaties made by the United States and foreign governments and between the United States and the Indian. tribes. 16 Cyc., 903. See Ehrlick v. Weber, 114 Tenn., 711, 88 S. W., 188.
So for these reasons we think the trial court was bound to notice the Arkansas statute, inasmuch as it was merely a part of a treaty or compact made between the State of Tennessee and the State of Arkansas.
Chapter 123 of the Acts of 1915 is attacked likewise because it undertakes to provide for concurrent jurisdiction of Tennessee and Missouri over the waters of the Mississippi river between the two States. *165It is said that Congress has not given its consent i to any agreement or contract between those, two States.
This provision of the act of 1915 does not render it invalid. Certainly not so far as Arkansas is concerned. Missouri has not yet passed a similar act. If Missouri hereafter enters into the agreement, Congress may give its assent later.
It was expressly held in State of Virginia v. State of Tennessee, 148 U. S., 503, 13 Sup. Ct., 728, 37 L. Ed., 537, that the consent of Congress to such an agreement between States may be subsequent thereto and that such consent may even be implied.
Some other criticisms of the act of 1915 are made which do not require consideration.
The evidence sustains the convictions, and the judgment is affirmed.